      Case 2:17-cv-00212-ROS Document 187 Filed 05/07/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Great American Duck Races Incorporated,        No. CV-17-00212-PHX-ROS
10                  Plaintiff,                      ORDER
11   v.
12   Kangaroo Manufacturing Incorporated, et
     al.,
13
                    Defendants.
14
15          Before the Court is Defendants’ Motion for Leave to File Under Seal (Doc. 184).
16   Good cause appearing,
17          IT IS ORDERED the Motion is GRANTED. Defendants may file their Post-Trial
18   Statement of Facts Presented to the Court and accompanying exhibits, along with their
19   Post-Trial Brief, under seal.
20          Dated this 6th day of May, 2019.
21
22
23                                                  Honorable Roslyn O. Silver
                                                    Senior United States District Judge
24
25
26
27
28
